Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 18, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, an instructor at a cosmetology school, met with the school’s owner and expressed his dissatisfaction with the stressful work environment and attitude at the school. In response, the owner attacked claimant’s teaching ability and told him that if he did not like it he could leave. Thereafter, claimant gathered his personal belongings, left the school and did not return. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. We agree. The record supports the finding that claimant was not fired and could have just as easily chosen to remain at the employer’s work site, thereby preserving his *759employment. Job dissatisfaction, including dissatisfaction with the work environment, does not constitute good cause for leaving one’s employment (see, Matter of Solano [Sweeney], 234 AD2d 845), nor does conflict or disagreement with one’s supervisor (see, Matter of Black [Hartnett], 168 AD2d 728). In addition, the owner’s criticism of claimant’s work did not establish good cause for claimant to leave his employment (see, Matter of Andriano [Hudacs], 195 AD2d 731, 732). We conclude that substantial evidence supports the Board’s decision that claimant voluntarily left his employment without good cause. We have examined claimant’s remaining contentions and find them to be without merit."
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.